DETAILED ACTION
Information Disclosure Statement
The information disclosure statements have been received and considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 2, specifically “… the hole formed up to a position to face the slit…” must be shown (since no relationship between the hole 8 and slit 4a has been), the “axial length” as claimed on lines 2 and 4 of claim 3, or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2 the limitation of “… the hole 8 is formed up to a position to face the slit 4a..” is not understood.  Where is this limitation shown in the drawings?
Claim 4 the limitation “… where the tubular portion is disposed to set the axis passing through the center of the tubular portion to extend in a vertical direction..” is not understood.  What exactly is meant by “to set the axis… and to extend in a vertical direction”?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-197129 in view of EP 1,505,313.
Regarding claim 1 JP ‘129 shows in figures 1-4+: 
A cylinder device 1 comprising: a tubular outer shell 2; a protrusion 4 provided on a side portion of the outer shell and protruding outward in a radial direction; and a bracket 9 attached to an outer periphery of the outer shell,
wherein the bracket includes: a tubular portion having a C-shaped cross section (see fig 8), holding the outer periphery of the outer shell, and having a slit (as per applicant’s defining end portions 10,11 in fig 1) at a front portion; and a pair of mounting portions 12,15 protruding outward in the radial direction from both ends in a circumferential direction of the tubular portion, and the tubular portion includes a hole 18 being formed to permit insertion of the protrusion 4, from at least one side portion towards a back portion of the tubular portion.
Notwithstanding the hole 18 extends towards the back portion, as shown in figures 4 and 5 (note the shape of 18 thereof) it may be said that the hole 18 does not extend to the back portion of the tubular portion.

	One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have extended the hole 18 to a back portion of the tubular portion of the bracket in JP ‘129, as taught by EP ‘313 at 37, simply as means for adapting the bracket to slightly different shock absorber valve arrangements/locations.
	Regarding claims 2,4 subject to the 112 rejection above (and as best understood), JP ‘129 as modified by EP ‘313 meets the claimed limitations.
	Regarding claim 3 these limitations are met as readily apparent from the drawings.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-197129 in view of EP 1505313 and Beck 5,603,392.
Regarding claim 5 JP ‘129 in view of EP ‘133 is relied upon as explained above.
Although JP ‘129 includes a step of welding the bracket 9 to the outer shell at 19 lacking is a specific discussion of a protrusion 4 welding step and a bracket position changing step of rotating the bracket.
Beck is relied upon to show it is known that the protrusion 9 can be welded to the outer shell 18 via flange 12.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have welded the protrusion 4 to the outer shell in JP ‘129 simply as one well known means of connection available to the ordinary skilled worker in the art (as opposed to using mechanical fasteners).
Further to have rotated the bracket accordingly to set the location of the protrusion 4 in the hole as desired, prior to the welding step, would have been obvious simply as means of properly locating the bracket for attachment to the vehicle suspension assembly. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



2/17/21